Citation Nr: 1206315	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-03 772	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial evaluation for status post left knee fracture with lateral meniscus tear and degenerative changes, rated as noncompensably disabling from April 1, 2008, and as 10 percent disabling from September 2, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran served on active duty from October 1987 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO awarded service connection for a left knee disability and assigned a noncompensable (zero percent) disability rating, effective April 1, 2008.  The Veteran disagreed with the disability rating assigned.  

In an October 2009 decision, the St. Louis, Missouri, RO increased the Veteran's disability rating to 10 percent, effective September 2, 2009.  Because less than the maximum available benefit for a schedular rating was awarded, and because the increase was not granted for the entire rating period, the claim remains properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The last VA compensation examination concerning the Veteran's service-connected left knee disability was conducted in September 2009.  At that time, the Veteran complained of left knee pain, stiffness, giving way, effusions, locking, and occasional flare-ups.  It was noted that the Veteran had fractured his left patella in service in 1996, which required open reduction and hardware.  Three or four years later, the Veteran began to experience increased pain and swelling.  The hardware was removed in 2003, but this did not resolve his left knee symptoms.  The Veteran's left knee symptoms were noted to have increased in severity to the point where he was no longer able to run or participate in sports.  The examiner stated that the Veteran's disability had become progressively worse since onset and his response to current treatment was poor.  

Physical examination of the left knee revealed objective evidence of pain with active motion and following repetitive motion.  The Veteran's range of motion was noted to be from 0 to 105 degrees.  Bony joint enlargement, crepitus, deformity, heat, tenderness, grinding, and abnormal motion were also observed.  Instability was not noted and the Veteran denied subluxation.  It was recorded that the Veteran was able to stand for three to eight hours, with only short rest periods, and able to walk for one to three miles.  The Veteran reported flare-ups every one to two months lasting less than three to seven days.  The Veteran opined that his flare-ups resulted in up to a 90 percent reduction in his range of motion or functional ability.  

X-rays documented degenerative changes in the patellofemoral joint.  It was noted that results of a 2007 magnetic resonance imaging (MRI) revealed a horizontal tear of the lateral meniscus.  The examiner indicated, however, that the examination did not confirm the suspected meniscus tear.  He stated that an MRI false positive was possible, as was an examination false negative.  

The examiner documented that the Veteran was employed full time, but indicated that his left knee disability had significant occupational effects on account of his decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  

The Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2011).

In the instant case, although the VA examiner noted objective evidence of pain with active motion and following repetitive motion, the examiner made no specific finding as to the degree of range-of-motion loss due to pain on use.  In Mitchell, supra, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.

In light of holding in Mitchell, supra, the Board finds that an additional examination of the left knee is warranted.  An examination is also necessary given that two and a half years have passed since the most recent compensation examination was conducted.  The evidence has become stale, at least as it pertains to the current level of disability.  Accordingly, the claim must be remanded for the Veteran to be afforded another VA compensation examination to more definitively assess the current severity of his service-connected left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected left knee disability since November 2007.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After completing the development ordered in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination in connection with his claim for higher evaluation of his service-connected left knee disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the progression of his service-connected left knee disability, and provide a complete assessment of the severity of that disability.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should be requested to include the following findings in the examination report:

a) identify all chronic orthopedic manifestations of the Veteran's service-connected left knee disability and include range-of-motion findings.  It should be specifically noted whether the Veteran has lateral instability or subluxation, and the degree of such a problem.

b) state whether the Veteran's service-connected left knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain. 

c) provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for both loss of extension and loss of flexion.

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to a higher initial evaluation for the Veteran's service-connected left knee disability.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

